 

Exhibit 10.1 

 

Stock Purchase Agreement

 

Dated as of September 22, 2015

 

By and Among

 

SKOOKUM SAFETY SOLUTIONS CORP.

 

AND

 

THE SELLERS

(AS LISTED ON SCHEDULE I)

 

AND

 

The Purchasers

(as listed on Schedule iI)

 

 

 

  

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) is made this 22 day of
September 2015, by and among the Sellers listed on Schedule I (each a “Seller”
and, collectively, the “Sellers”), the Purchasers listed on Schedule II (each a
“Purchaser” and, collectively, the “Purchasers”), and Skookum Safety Solutions
Corp., a Nevada corporation, (“SKSK” or the “Company”). The Sellers, the
Company, and the Purchasers may be referred to herein each as a “Party” and
collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Sellers are the record owners of 22,980,000 (the “Shares”),
representing 99.9% of the Company’s common stock, par value $0.001 per share
(the “Common Stock”); and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Sellers desire
to sell to the Purchasers and the Purchasers desire to purchase from the Sellers
all of the Shares (the “Acquisition”), for an aggregate purchase price of
$275,000 (the “Purchase Price”).

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

Article I
SALE OF SECURITIES

 

1.01         Purchase and Sale. Subject to and upon the terms and conditions of
this Agreement, on the Closing Date (defined below), the Sellers shall sell,
assign, transfer, convey, and deliver to Purchasers, and Purchasers shall
purchase from the Sellers, the Shares.

 

1.02         Purchase Price. Subject to and upon the terms and conditions of
this Agreement, on the Closing Date, the Purchasers shall pay to the Sellers, in
full payment for the Shares and in reliance upon the representations and
warranties made herein by the Sellers, the Purchase Price to the Sellers.

 

1.03         Closing.

 

(a)          The sale and delivery of the Shares to Purchasers, the payment of
the Purchase Price to Sellers, and the consummation of the other respective
obligations of the parties hereto contemplated by this Agreement will take place
at a closing (the “Closing”), which will take place at a mutually acceptable
location and date (the “Closing Date”).

 

(b)          At the Closing:

 

(i)          The Sellers shall deliver to the Purchasers a certificate (or
certificates) for the Shares, along with a fully executed stock power duly
endorsed in form for transfer to the Purchasers.

 

(ii)         The Purchasers shall pay to the Sellers the net Purchase Price for
the Shares.

 

(c)          At and at any time after the Closing, the Parties shall duly
execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement.

 

 2 

 

 

(d)          All representations, covenants and warranties of the Purchasers and
Sellers contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though the same had been made on and as of
such date.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND COMPANY

 

Sellers and the Company represent and warrant to the Purchasers, jointly and
severally, the following:

 

2.01         Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authority to own its properties and assets and
carry on its business as now being conducted. The Company is duly qualified as a
foreign entity to do business and is in good standing in the every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary. All actions taken by the incorporators,
directors and/or shareholders of the Company have been valid and in accordance
with the laws of the State of Nevada.

 

2.02         OTC Markets Listing. The Common Stock is included for quotation on
the OTC Pink, under the symbol “SKSK”

 

2.03         Authorization; Enforcement; Validity.

 

(a)          The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and each of the
other agreements to be entered into by the Parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”). The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, has been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its shareholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.

 

(b)          Sellers have all requisite power, authority and legal capacity to
execute and deliver this Agreement and all other Transaction Documents to which
Sellers are a party and to perform the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by Sellers and
constitutes a valid and binding obligation of the Seller, enforceable against
Sellers in accordance with its terms. At Closing, all other Transaction
Documents to be executed and delivered by Sellers shall have been duly executed
and delivered by Seller. All other Transaction Documents executed and delivered
by Sellers shall constitute valid and binding obligations of Seller, enforceable
against Sellers in accordance with their terms.

 

 3 

 

 

2.04         Capital. The Company is authorized to issue an aggregate number of
thirty million (30,000,000) shares of Common Stock. At the present time,
23,000,000 shares of Common Stock are issued and outstanding. All outstanding
shares of Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable. Sellers are the lawful record and beneficial
owner of the Shares. All outstanding shares of Common Stock, including the
Shares, are free of liens, encumbrances, security interests, pledges, charges,
clouds on title, options, restrictions and legal or equitable rights of any
persons including, but not limited to, rights of first refusal, pre-emptive
and/or similar rights (collectively, “Encumbrances”). There are no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating the Sellers and/or Company to issue or to
transfer any shares of its capital stock and other than the Acquisition does
Sellers have any such obligation with respect to their Shares. None of the
outstanding shares of Common Stock are subject to any stock restriction
agreements and/or rights of first refusal, pre-emptive or similar rights. All of
the issued and outstanding capital stock of the Company has been issued in
compliance with all applicable law, including, but not limited to, all state
securities Laws. There are 43 shareholders of record of the company. All of such
shareholders have valid title to such shares and acquired their shares in
compliance with all applicable laws, including, but not limited to, all state
securities Laws. Sellers have delivered to Purchaser a true and correct list of
shareholders as of the Closing Date certified by the Company’s transfer agent
listing the name, address and amount of shares of Common Stock owned by each
shareholder. There are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, contracts, arrangements or undertakings of any
kind which are outstanding or to which the Company is a party or by which it is
bound (x) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company, (y)
obligating the Company to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, contract, arrangement or undertaking
or (z) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company.

 

2.05         Subsidiaries. The Company does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity. The Company is not a participant in any joint venture, partnership or
similar arrangement.

 

2.06         SEC Documents; Financial Statements. The Company is required under
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and has timely (including within any additional time periods provided by
Rule 12b-25 under the Exchange Act) filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the Closing Date, all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein, all amendments thereto and all schedules and exhibits thereto and to
any such amendments being hereinafter referred to as the “SEC Documents”). The
Company has delivered to Purchaser true, correct and complete copies of the SEC
Documents not available on the SEC’s EDGAR system. Except as corrected by
subsequent amendments thereto, as of their respective filing dates, the SEC
Documents (and the Registration Statement (as defined below), the Amended
Registration Statement (as defined below), and each prospectus forming a part
thereof), complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents (and the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations promulgated thereunder as to the
Registration Statement (and the prospectus forming a part thereof) and the
Amended Registration Statement (and the prospectus forming a part thereof). As
of their respective filing dates, none of the SEC Documents (and/or the
Registration Statement (and the prospectus forming a part thereof), and the
Amended Registration Statement (nor the prospectus forming a part thereof)),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the SEC Documents (and the Registration Statement (and the
prospectus forming a part thereof), and the Amended Registration Statement (and
the prospectus forming a part thereof), (collectively, the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

 4 

 

 

2.07         Indebtedness. Except as disclosed in the SEC Documents, the Company
has no liabilities, obligations and/or indebtedness of any nature (absolute,
accrued, direct, indirect, contingent or otherwise) that were to be disclosed in
the SEC Documents. The Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm, or corporation.

 

2.08         Litigation. Neither Sellers nor the Company is a party to any
direct and/or indirect litigation, arbitration and/or other proceedings and
neither Sellers nor the Company is aware of any pending, threatened or asserted
claims, lawsuits or contingencies involving the Company, the Sellers and/or the
Shares. To the best of knowledge of the Sellers and the Company, there is no
dispute of any kind between the Company and any third party. As of the Closing
Date, the Company will be free from any and all liabilities, liens, claims
and/or commitments. The Company is not a party to any suit, action, arbitration,
or legal administrative or other proceeding, or pending governmental
investigation. To the best knowledge of the Sellers, there is no basis for any
action or proceeding and no such action or proceeding is threatened against the
Company. The Company is not a party to or in default with respect to any order,
writ, injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.

 

2.09         Taxes/Tax Returns. Taxes. (a) All Tax Returns, as hereinafter
defined, required to be filed by the Company on or prior to the Effective Time
or with respect to taxable periods ending on or prior to the Effective Time have
been or will be prepared in good faith and timely filed with the appropriate
Governmental Entity on or prior to the Effective Time or by the due date thereof
including extensions.

 

(b)          All “Taxes”, as hereinafter defined, that are required to be paid
have been or will be fully paid.

(c)          The Company has not waived any statute of limitations with respect
to federal and state income Taxes or agreed to any extension of time with
respect to federal income or state Tax assessment or deficiency.

 

(d)          As of the date hereof, there are not pending or, to the knowledge
of the Company, threatened any audits, examinations, investigations or other
proceedings in respect of matters of Tax that (i) were raised by any taxing
authority in a written communication to the Company or any thereof; and (ii)
would, if determined adversely to the Company, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

2.10         No Conflicts. The execution and delivery of this Agreement and the
other Transaction Documents by the Sellers and the Company and the performance
by the Sellers and the Company of their respective obligations hereunder and
thereunder will not cause, constitute, or conflict with or result in (a) any
breach or violation or any of the provisions of or constitute a default under
any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which the Company, the
officers, directors and/or Sellers are a party, or by which any other such
persons may be bound, nor will any consents or authorizations of any party be
required, (b) an event that would cause the Company (and/or assigns) or any
Sellers to be liable to any party, or (c) an event that would result in the
creation or imposition of any lien, charge, or encumbrance on any asset of the
Company or upon the Shares.

 

2.11         Compliance with Laws. Sellers and the Company have complied in all
material respects, with, and is not in violation of any, federal, state, or
local statute, law, and/or regulation pertaining. Sellers and the Company have
complied with all federal and state securities laws in connection with the
offer, sale and distribution of its securities.

 

2.12         Closing Documents. All minutes, consents or other documents
pertaining to the Company to be delivered at the Closing shall be valid and in
accordance with the laws of Nevada.

 

2.13         Title. The Sellers have good, clean and marketable title to all of
the Shares. The Shares are free and clear of and from all Encumbrances, except
for restrictions on transfer imposed by federal and state securities laws. None
of the Shares are or will be subject to any voting trust or agreement nor
subject to any rights of first refusal, pre-emptive or similar rights. No person
holds or has the right to receive any proxy or similar instrument with respect
to any of the Shares. Sellers are not a party to any agreement which offers or
grants to any person the right to purchase or acquire any of the Shares. There
is no applicable local, state or federal law, rule, regulation, or decree which
would, as a result of the purchase of the Shares by Purchaser, impair, restrict
or delay voting rights with respect to the Shares.

 

 5 

 

 

2.14         No Rights. Sellers acknowledge and understand that as of the date
of this Agreement and following the sale of the Sellers’ Shares to Purchasers,
Sellers will have no rights to, directly or indirectly beneficially own, have
the right to acquire, authorize the sale of, vote, receive dividends, or have
any claims or any rights, including voting rights, relating to such Shares.

 

2.15         Future Appreciation. Sellers acknowledge and understand that as a
result of the sale of the Sellers’ Shares, Sellers will be foregoing any
opportunity Sellers may have to realize appreciation in the value of the Company
and/or the Shares.

 

2.16         Representations. All representations and warranties shall be true
as of the Closing.

 

2.17         Contract and Leases; Liabilities; Properties; Employees. The
Company, except as stated in the SEC Documents: (i) has no assets; (ii) conducts
no business; (iii) is not a party to any contract, agreement or lease; (iv) has
no liabilities (absolute, accrued, contingent or otherwise); (v) owns no
property (real, personal or otherwise); (vi) has no employees, other than the
Sellers; and/or (vii) has no directors, other than the Sellers.

 

2.18         Brokers. There is no broker, finder or investment banker or other
Person entitled to any brokerage, finder’s, investment banking or other similar
fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company or
Purchaser.

 

2.19         No Other Agreements to Sell. Company has no obligation, absolute or
contingent, legally binding or otherwise to any other ‘Person’, as hereinafter
defined, to sell any portion of its assets, to sell any portion of its capital
stock or other ownership interests or to affect any merger, consolidation or
other reorganization of itself or to enter into any agreement with respect
thereto.

 

2.20         Absence of Certain Changes or Events. (a)          Company has not
(i) amended its Certificate of Incorporation or by-laws; (ii) declared or made,
or agreed to declare or make any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (iii) made any change in
its method of management, operation, or accounting; (v) entered into any
transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees; or (viii) made any increase in any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement, made to, for, or with its officers, directors, or
employees;

 

(b)          Company has not (i) granted or agreed to grant any options,
warrants, or other rights for its stocks, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Company’s balance sheet and current liabilities incurred since that date
in the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights, (v)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and

 

 6 

 

 

(c)          Company has no assets, liabilities or accounts payable of any kind
or nature, actual or contingent, in excess of $2,000 in the aggregate as of the
Closing Date. All liabilities or accounts payable will be paid with the proceeds
from the Closing.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

3.01         Acquisition for Investment.     The Purchasers are acquiring the
Shares solely for its own account for the purpose of investment and not with a
view to or for sale in connection with distribution. The Purchasers do not have
a present intention to sell the Shares, nor a present arrangement (whether or
not legally binding) or intention to affect any distribution of the Shares to or
through any person or entity. The Purchasers acknowledge that it is able to bear
the financial risks associated with an investment in the Shares and that it has
been given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Seller.

 

3.02         Sophistication.     The Purchasers are sophisticated investors, as
described in Rule 506(b)(2)(ii) promulgated under the Securities Act and has
such experience in business and financial matters that it is capable of
evaluating the merits and risk of an investment in the Company.

 

3.03         Opportunities for Additional Information.     The Purchasers
acknowledge that such Purchasers have had the opportunity to ask questions of
and receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchasers’
personal knowledge of the Company’s affairs, such Purchasers have asked such
questions and received answers to the full satisfaction of such Purchasers, and
such Purchaser desires to invest in the Company.

 

3.04         Rule 144.     The Purchasers understand that the Shares may not be
offered for sale, sold, assigned or transferred unless such Shares are
registered under the Securities Act or an exemption from registration is
available. The Purchasers acknowledge that such Purchasers are familiar with
Rule 144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that such persons have been
advised that Rule 144 permits resale only under certain circumstances. The
Purchasers understand that to the extent that Rule 144 is not available,
Purchasers will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

3.05         Legends.     The Purchasers hereby agree with the Company that the
Shares will bear the following legend or one that is substantially similar to
the following legend:

 

 7 

 

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE SELLERS AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
SELLERS, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

3.06         Additional Legend; Consent. Additionally, the Shares will bear any
legend required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. The
Purchasers consent to the Company making a notation on its records or giving
instructions to any transfer agent of Shares in order to implement the
restrictions on transfer of the Common Shares.

 

Article IV
CLOSING CONDITIONS; CLOSING DELIVERIES; POST CLOSING COVENANTS

 

4.01         Conditions of Purchaser’s Obligations at Closing. The obligation of
Purchasers to purchase and pay for the Shares at the Closing is subject to the
fulfillment as of the Closing Date of the following conditions, to the
Purchasers’ satisfaction or waiver in its sole and absolute discretion:

 

(a)          Representations, Warranties; Obligations. The Sellers’ and the
Company’s representations and warranties contained in this Agreement shall be
true, complete and correct at and as of the Closing Date (both immediately prior
to and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Sellers and the Company
shall have duly performed and complied with all covenants and obligations
required by this Agreement or the other Transaction Documents to be performed or
complied with by it on or before the Closing Date.

 

(b)          Absence of Litigation. No action or proceeding shall be pending or
ongoing by or before any court or other governmental or administrative body or
agency (i) seeking to restrain, enjoin, prohibit or invalidate any of the
transactions contemplated by this Agreement and the other Transaction Documents,
(ii) to deregister the Common Stock, (iii) to make the Common Stock not DTC
eligible, or (iv) to remove the Common Stock from the OTC Pink.

 

(c)          No Changes. No change has occurred since the filing of the
Company’s last Annual Report on Form 10-K with the SEC that the Purchaser
believes could affect the Company.

 

(d)          Certain SEC Filings. The Company shall have filed with the SEC
through and including the Closing Date, all periodic reports required to be
filed by it under SEC rules and regulations including, but not limited to (i)
all Current Reports on Form 8-K, and (ii) all Quarterly Reports on Form 10-Q.

 

(e)          Sellers’ and the Company’s Closing Deliveries. The Sellers and the
Company shall have delivered to Purchasers all of the following documents and
instruments:

 

(i)          this Agreement and the other Transaction Documents to which the
Sellers and the Company are a party, duly executed by Sellers and the Company;

 

(ii)         stock certificate or certificates representing the Shares, along
with stock powers with signature guarantee acceptable to the Company’s transfer
agent, representing the Shares, endorsed in favor of the name or names as
designated by Purchaser or left blank, as may be requested by the Purchaser;

 

 8 

 

 

(iii)        executed resignation letters from Natalie M. Rydstrom, the
Company’s sole officer, effective as of the Closing Date;

 

(iv)        executed resignation letters from the Company’s sole director,
Natalie M. Rydstrom, effective as of the Closing Date;

 

(v)         executed resolutions of the Company’s board of directors appointing
Yao Jun as a Director, President, and Chief Financial Officer of the Company,
effective as of the Closing Date;

 

(vi)        all of the original business and corporate records of the Company,
including, but not limited to, correspondence (including correspondence with
FINRA, the SEC, State securities regulators, blue sky filings and all other
regulatory and governmental entities) files, bank statements, the Articles of
Incorporation (filed with the Secretary of State of the State of Nevada on
October 18, 2010, which Articles of Incorporation have not been amended) and the
By-Laws (which have not been amended) of the Company, checkbooks, savings
account books, minutes of shareholder and directors meetings or written
consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts that exist and such other documents as the Purchaser
shall reasonably request;

 

(vii)       correspondence relating to listing of the Company’s Common Stock on
the OTC Pink;

 

(viii)      all correspondence and documents with and between the Company and
its auditors;

 

(ix)         certificate of Good Standing from the Secretary of State of Nevada
dated within five (5) business days of the Closing Date;

 

(x)          current certified shareholder list from the Company’s transfer
agent;

 

(xi)         the Company’s EDGAR filing codes;

 

(xii)        all other books and records of the Company, including bank
statements, bank records and DTC Reports; and

 

such other documents of the Company as may be reasonably required by Purchasers
which shall not cause the Sellers unreasonable hardship;

 

4.02         Conditions of Sellers’ and the Company’s Obligations at Closing.
The obligation of the Sellers and the Company to complete the Acquisition and
sell the Shares to the Purchasers is subject to the fulfillment as of the
Closing Date of the following conditions, to Seller’s satisfaction or waiver in
their sole and absolute discretion:

 

(a)          Representations, Warranties; Obligations. Each of the Purchasers’
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Purchasers shall have
duly performed and complied with all covenants and obligations required by this
Agreement or the other Transaction Documents to be performed or complied with by
it on or before the Closing Date.

 

 9 

 

 

(b)          Absence of Litigation. No action or proceeding shall be pending or
ongoing by or before any court or other governmental or administrative body or
agency seeking to restrain, enjoin, prohibit or invalidate any of the
transactions contemplated by this Agreement and the other Transaction Documents.

 

(c)          Purchasers’ Closing Deliveries. Purchasers shall have delivered to
Sellers all of the following documents and instruments:

 

(i)          this Agreement and the other Transaction Documents to which the
Purchasers are a party, duly executed by the Purchasers; and

 

(ii)         the Purchase Price.

 

4.03         Post-Closing Covenants.

 

(a)          Filings with Government Agencies. No later than the last day
required by SEC rules and regulations from the Closing Date, the Purchasers
shall file the Current Report on Form 8-K with the SEC, disclosing the
Acquisition, the change of control of the Company and such other items required
to be disclosed pursuant to SEC rules and regulations.

 

Article V
REMEDIES

 

5.01         Termination.     In addition to any other remedies, the Purchasers
may terminate this Agreement, if at the Closing, the Sellers have failed to
comply with all material terms of this Agreement, including but not limited to,
all conditions to Closing as set forth in Section 4.01 hereof, has failed to
supply any documents required by this Agreement unless they do not exist, or has
failed to disclose any material facts which could have a material adverse effect
on the Company, or on Purchasers’ acquiring good title to the Shares, or on any
part of this transaction. The Sellers may terminate this Agreement, if at the
Closing, the Purchasers have failed to comply with all material terms of this
Agreement, including but not limited to, all conditions to Closing as set forth
in Section 4.02 hereof, have failed to supply any documents required by this
Agreement unless they do not exist.

 

5.02         Indemnification.     From and after the Closing, the Parties,
jointly and severally, agree to indemnify the other against all actual losses,
damages and expenses including, but not limited to, legal fees and expenses
caused by (i) any material breach of this Agreement by them or any material
misrepresentation contained herein including any representation and/or warranty,
or (ii) any misstatement of a material fact or omission to state a material fact
required to be stated herein or necessary to make the statements herein not
misleading.

 

5.03         Indemnification Non-Exclusive     The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.

 

Article VI
MISCELLANEOUS

 

6.01         Captions and Headings.     The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.

 

 10 

 

 

6.02         Amendments.     This Agreement and any provision hereof, may be
waived, changed, modified, or discharged, only by an agreement in writing signed
by the Party against whom enforcement of any waiver, change, modification, or
discharge is sought.

 

6.03         Non Waiver.     Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.

 

6.04         Entire Agreement.     This Agreement, including any and all
attachments hereto, if any, contain the entire Agreement and understanding
between the parties hereto, and supersede all prior agreements and
understandings.

 

6.05         Partial Invalidity.     In the event that any condition, covenant,
or other provision of this Agreement is held to be invalid or void by any court
of competent jurisdiction, it shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.06         Counterparts.     This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures will be acceptable to all parties.

 

6.07         Notices.     All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:

 

  If to the Purchaser:   Yaojun “Larry” Liu   1528 Brookhollow Drive   Santa
Ana, CA 92705   Email: larryliu36@gmail.com   Phone:  (949) 324-8855       If to
the Sellers:       If to the Company:       Skookum Safety Solutions Corp.   E09
Calle Jacarandas, Urbanizacion Los Laureles   Escazu San Jose, Costa Rica  
Attn: Natalie M. Rydstrom   Phone: (866) 279-7880

 

 11 

 

 

  With a copy to (which shall not constitute notice):       Szaferman Lakind
Blumstein & Blader, PC   101 Grovers Mill Road   Second Floor   Lawrenceville,
NJ 08648   Attn: Gregg E. Jaclin, Esq.   Phone: (609) 275-0400   Fax: (609)
555-0969

 

6.08         Binding Effect.     This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the Parties to this Agreement

 

6.09         Effect of Closing.     All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement for a
period of one year.

 

6.10         Mutual Cooperation. The Parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

6.11         Governing Law.     This Agreement shall be governed by and
construed solely and exclusively in accordance with the internal laws of the
State of Nevada without regard to the conflicts of laws principles thereof. The
parties hereto hereby expressly and irrevocably agree that any suit or
proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
State of New York. By its execution hereof, the parties hereby covenant and
irrevocably submit to the in personam jurisdiction of the federal and state
courts located in the State of New York and agree that any process in any such
action may be served upon any of them personally, or by certified mail or
registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them in New York, New
York. The parties hereto expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other party hereto of all of its reasonable counsel fees and
disbursements.

 

ARTICLE VII

CONDUCT PENDING THE CLOSING

 

7.1           Operations of Company.     (a) Company covenants for itself that,
after the date hereof and prior to the Closing (unless Seller shall otherwise
approve in writing or required by applicable law) Company shall not:

(i)          conduct any business;

(ii)         (A) amend its certificate of incorporation or by-laws, or adopt any
stockholders’ rights plan or enter into any agreement with any of its
stockholders in their capacity as such, (B) split, combine, subdivide or
reclassify its outstanding shares of its capital, (C) declare, set aside, make
or pay any dividend or distribution payable in cash, stock or property in
respect of any of its capital stock, or, (D) repurchase, redeem or otherwise
acquire to purchase, redeem or otherwise acquire, any shares of its capital
stock;

 

 12 

 

 

 

(iii)       take or fail to take any action that would (A) cause any of its
representations and warranties herein to become inaccurate or misleading in any
material respect;

(iv)      issue, deliver, sell or encumber shares of any class of its capital
stock or any securities convertible into, or any rights, warrants or options to
acquire, any such shares;

(v)       acquire or make any investment in any business or other Person,
whether by merger, consolidation, purchase of property or assets or otherwise;
and/or,

(vi)       enter into any commitments or agreements to do any business or other
Person, whether by merger, consolidation, purchase of property or assets or
otherwise;

 

ARTICLE VIII

ADDITIONAL AGREEMENTS

 

8.1       Expenses. Whether or not this Agreement is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, shall be paid by the Party incurring such expenses.

 

8.2       Review of Information. Subject to applicable laws relating to the
exchange of information, each Party shall have the right to review in advance,
and to the extent practicable, each will consult with the other about all
information relating to that appears in any filing made with, or written
materials submitted to, any third party and/or any Governmental Entity in
connection with this Agreement. In exercising the foregoing right, each of the
Parties shall act reasonably and as promptly as practicable.

 

[Signature Page to Follow]

 

 13 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

    SELLERS:       By:                                           (signature)    
Name:                     THE COMPANY:               SKOOKUM SAFETY SOLUTIONS
CORP.               By:              Name: Natalie M. Rydstrom       Title:
Chief Executive Officer               PURCHASERS:               CATHAY KYLIN
INTERNATIONAL INVESTMENT HOLDING GROUP LIMITED             By:               
Name:       Title:               THRIVING FUTURE LIMITED               By:  
             Name:       Title:  

 

 14 

 

 

SCHEDULE I

(Sellers)

 

             Active   Name/Address  Shares   Certificate  Issued  Shares       
                Paul Eliason            3512-114 A Street NW                   
Edmonton, AB T6J1N3                        100,000   CS2(CS1- 160)  07/17/15 
 100,000         250,000   CS2(CS1- 128)  07/17/15   250,000   Restricted   
 Total Active Shares for Stock Class CS2   350,000                            
     Total Restricted Shares:   250,000                          Richard Enns 
                  139 Hidden Cres NW                    Calgary, AB T3A523      
                 25,000   CS2(CS1- 161)  07/17/15   25,000         62,500  
CS2(CS1- 129)  07/17/15   62,500   Restricted     Total Active Shares for Stock
Class CS2   87,500                       Total Restricted Shares:   62,500    
                     Stephanie Enns                    139 Hidden Cres NW      
             Calgary, AB T3A523                        25,000   CS2(CS1- 166) 
07/17/15   25,000         62,500   CS2(CS1- 134)  07/17/15   62,500   Restricted
    Total Active Shares for Stock Class CS2   87,500                          
Total Restricted Shares:    62,500                          Jordan Eves         
          4975 103 Ave SE Unit 4321                    Calgary, AB T2Z4M5      
                 60,000   CS2(CS1- 151)  07/17/15   60,000     Heather Fagan 
                  803 A Cresent Ave SE                    High River, AB T1V1H2 
                      62,500   CS2(CS1- 113)  07/17/15   62,500   Restricted   
     Total Restricted Shares:    62,500                          Jennifer
Frisby                    286 Prestwick Landing SE                    Calgary,
AB T2Z3WZ                        120,000   CS2(CS1- 149)  07/17/15   120,000    
    12,500   CS2(CS1- 115)  07/17/15   12,500   Restricted     Total Active
Shares for Stock Class CS2   132,500                           Total Restricted
Shares:    12,500                          Farrah Gaidosch                   
Box 383                    , T0L0H0                        12,500   CS2(CS1-
112)  07/17/15   12,500   Restricted         Total Restricted Shares:  
 12,500                          Erin Gardner                    130 Wood mont
Circle SW                    Calgary, AB T2Y4Z4                        12,500  
CS2(C S1-111)  07/17/15   12,500   Restricted         Total Restricted Shares:  
  12,500    

 

 15 

 

 

             Active     Name/Address  Shares   Certificate  Issued  Shares    
Kara Gashinski                    62 Mt. Aberdeen Link SE                   
Calgary, AB T2Z3N5                        200,000   CS2(CS1- 152)  07/17/15 
 200,000         12,500   CS2(CS1- 117)  07/17/15   12,500   Restricted   
 Total Active Shares for Stock Class CS2   212,500                       Total
Restricted Shares:    12,500                          Cassy Gibeau            
       Box 146                    Black Diamond, AB T0L0H0                      
 12,500   CS2(CS1- 107)  07/17/15   12,500   Restricted         Total Restricted
Shares:    12,500                          Cheryl Gibeau                    Box
753                    Black Diamond, AB T0L0N0                        12,500  
CS2(CS1- 108)  07/17/15   12,500   Restricted         Total Restricted Shares:  
 12,500                          John Gilbert                    128 Parkland
Hill SE                    Calgary, AB T2J4K6                        50,000  
CS2(CS1- 150)  07/17/15   50,000         125,000   CS2(CS1- 116)  07/17/15 
 125,000   Restricted     Total Active Shares for Stock Class CS2   175,000    
                      Total Restricted Shares:    125,000                       
  Keith Gilbert                    128 Parkland Hill SE                   
Calgary, AB T2J4K6                        50,000   CS2(CS1- 154)  07/17/15 
 50,000         125,000   CS2(CS1- 119)  07/17/15   125,000   Restricted   
 Total Active Shares for Stock Class CS2    175,000                         
Total Restricted Shares:   125,000                          Valerie Gilbert 
                  128 Parkland Hill SE                    Calgary, AB T2J4K6 
                      100,000   CS2(CS1- 170)  07/17/15   100,000       
 150,000   CS2(CS1- 138)  07/17/15   150,000   Restricted     Total Active
Shares for Stock Class CS2    250,000                          Total Restricted
Shares:  150,000                          Mina Jones                   
447-Coventry RD                    Calgary, T3K5K1                      
 12,500   CS2(CS1- 125)  07/17/15   12,500   Restricted         Total Restricted
Shares:  12,500                            Shoshana Katz                    127
Midlawn Close SE                    Calgary, AB T2X1A7                      
 35,000   CS2(CS1- 164)  07/17/15   35,000         37,500   CS2(CS1- 132) 
07/17/15   37,500   Restricted     Total Active Shares for Stock Class CS2  
 72,500                          Total Restricted Shares:    37,500            
             Silvia Kramer                    427 4th Ave SE                   
High River, AB T1V1H8                        120,000   CS2(CS1- 165)  07/17/15 
 120,000         187,500   CS2(CS1- 133)  07/17/15   187,500   Restricted   
 Total Active Shares for Stock Class CS2    307,500                         
Total Restricted Shares:    187,500    

 

 16 

 

 

  

             Active     Name/Address  Shares   Certificate  Issued  Shares    
Benjamin Kyllo                    9-141 Arthur St.                    Ottawa, ON
K1R7L1                        200,000   CS2(CS1- 142)  07/17/15   200,000       
 218,750   CS2(CS1- 104)  07/17/15   218,750   Restricted     Total Active
Shares for Stock Class CS2   418,750                           Total Restricted
Shares:   218,750                          Alva L. Lazzarotto                   
107 Scenic Gardens NW                    Calgary, AB T3L1Y6                   
    43,750   CS2(CS1- 102)  07/17/15   43,750   Restricted         Total
Restricted Shares:   43,750                          William Lazzaroto         
          107 Scenic Gardens NW                    Calgary, AB T3L1Y6         
              31,250   CS2(CS1- 140)  07/17/15   31,250   Restricted        
Total Restricted Shares:   31,250                          Beth Mackie         
          96 Shawinigan Way SW                    Calgary, AB T2Y2X2            
           12,500   CS2(CS1- 105)  07/17/15   12,500   Restricted         Total
Restricted Shares:   12,500                          Linda McCartney            
       PO Box 5712 High River                    High River, AB T1V1H5         
              12,500   CS2(CS1- 122)  07/17/15   12,500   Restricted        
Total Restricted Shares:   12,500                          Samuel Mogensen Box 
                  5943, High River High                    River, AB T1V1P6 
                      100,000   CS2(CS1- 162)  07/17/15   100,000       
 93,750   CS2(CS1- 130)  07/17/15   93,750   Restricted     Total Active Shares
for Stock Class CS2   193,750                                  Total Restricted
Shares:   93,750                          Natalie Morse                    3908
31 St SW                    Calgary, AB T3E2P1                        30,000  
CS2(CS1- 159)  07/17/15   30,000         625,000   CS2(CS1- 126)  07/17/15 
 625,000   Restricted     Total Active Shares for Stock Class CS2   655,000    
                             Total Restricted Shares:   625,000               
          Jamie Myles                    Box 722 105-1st Ave NE                 
  Black Diamond, AB T0L0H0                        175,000   CS2(CS1- 148) 
07/17/15   175,000         187,500   CS2(CS1- 114)  07/17/15   187,500  
Restricted     Total Active Shares for Stock Class CS2   362,500               
                  Total Restricted Shares:   187,500    

 

 17 

 

  

             Active     Name/Address  Shares   Certificate  Issued  Shares    
Todd Myles                    PO Box 722 1st Ave NE                    Black
Diamond, AB T0L0H0                        125,000   CS2(CS1- 169)  07/17/15 
 125,000         150,000   CS2(CS1- 137)  07/17/15   150,000   Restricted   
 Total Active Shares for Stock Class CS2   275,000                          
Total Restricted Shares:   150,000     Barbara Nichols                    Box
5943, High River                    High River, AB T1V1P6                      
 180,000   CS2(CS1- 141)  07/17/15   180,000         206,250   CS2(CS1- 103) 
07/17/15   206,250   Restricted     Total Active Shares for Stock Class CS2 
 386,250                           Total Restricted Shares:   206,250       
                   Christopher Nichols                    Box 83 Carmangay      
             , AB T0L0N0                        75,000   CS2(CS1- 144) 
07/17/15   75,000         218,750   CS2(CS1- 109)  07/17/15   218,750  
Restricted     Total Active Shares for Stock Class CS2   293,750                
          Total Restricted Shares:   218,750     Kathy Nichols                 
  803 A Crescent Ave                    High River, AB T1V1H2                   
    20,000   CS2(CS1- 153)  07/17/15   20,000         62,500   CS2(CS1- 118) 
07/17/15   62,500   Restricted     Total Active Shares for Stock Class CS2 
 82,500                                  Total Restricted Shares:   62,500    
Kym Nichols                    Box 83 Carmangay                    , AB T0L0N0 
                      125,000   CS2(CS1- 156)  07/17/15   125,000       
 250,000   CS2(CS1- 121)  07/17/15   250,000   Restricted     Total Active
Shares for Stock Class CS2   375,000                           Total Restricted
Shares:   250,000                          Nicole Primeau                   
#241 10411 105 Ave                    Calgary, AB T5H4RB                      
 12,500   CS2(CS1- 127)  07/17/15   12,500   Restricted         Total Restricted
Shares:   12,500                          Stephen Primeau                    PO
Box 18003 #300 88 Shawville Blvd SE              Calgary, AB T2Y3W5            
           50,000   CS2(CS1- 168)  07/17/15   50,000         125,000   CS2(CS1-
136)  07/17/15   125,000   Restricted     Total Active Shares for Stock Class
CS2   175,000                           Total Restricted Shares:   125,000    
Natalie M. Rydstrom                    E09 Calle Jacarandas, Urbanizacion Los
Laureles              Escazu San Jose                    Costa Rica            
           15,000,000   CS2(CS1- 101)  07/17/15   15,000,000   Restricted   
     Total Restricted Shares:   15,000,000    

 

 18 

 

 

 



 

             Active     Name/Address  Shares   Certificate  Issued  Shares    
Kelly Schielke                    PO Box 5712                    High River, AB
T1V1H5                        165,000   CS2(CS1- 155)  07/17/15   165,000       
 187,500   CS2(CS1- 120)  07/17/15   187,500   Restricted     Total Active
Shares for Stock Class CS2   352,500                                  Total
Restricted Shares:   187,500                          W. Dean Schielke         
          PO Box 5712 High River                    , AB T1V1H5                 
      68,750   CS2(CS1- 139)  07/17/15   68,750   Restricted         Total
Restricted Shares:   68,750                          Dean Schielke            
       P.O. Box 5712                    High River, AB T1V1P3                   
    135,000   CS2(CS1- 145)  07/17/15   135,000     Malgorzaia Szewczyk         
          80, 4810 40th Ave SW                    Calgary, AB T3E1H5            
           50,000   CS2(CS1- 157)  07/17/15   50,000         125,000   CS2(CS1-
123)  07/17/15   125,000   Restricted     Total Active Shares for Stock Class
CS2   175,000                                  Total Restricted Shares: 
 125,000                          Brandon Tarasoff                    Box 231
Cayley, TOL OPO                    , A T0L0P0                        180,000  
CS2(CS1- 143)  07/17/15   180,000         281,250   CS2(CS1- 106)  07/17/15 
 281,250   Restricted     Total Active Shares for Stock Class CS2   461,250    
                             Total Restricted Shares:   281,250               
          Sheldon Tarasoff                    Box 36 Cayley                    ,
AB T0L0P0                        125,000   CS2(CS1- 163)  07/17/15   125,000    
    312,500   CS2(CS1- 131)  07/17/15   312,500   Restricted     Total Active
Shares for Stock Class CS2   437,500                                  Total
Restricted Shares:   312,500                          Stephanie Tarasoff      
             Box 36 Cayley                    , AB T0L0P0                      
 175,000   CS2(CS1- 167)  07/17/15   175,000         312,500   CS2(CS1- 135) 
07/17/15   312,500   Restricted     Total Active Shares for Stock Class CS2 
 487,500                                  Total Restricted Shares:   312,500    
                     Doug Turner                    127 Midlawn Close SE      
             Calgary, AB T2X1A7                        35,000   CS2(CS1- 146) 
07/17/15   35,000         93,750   CS2(CS1- 110)  07/17/15   93,750   Restricted
    Total Active Shares for Stock Class CS2   128,750                         
        Total Restricted Shares:   93,750    

 

 19 

 

  

Name/Address  Shares   Certificate  Issued 

Active

Shares

     Mary Zimmerman                    316 3rd Avenue SE                    High
River, AB T1V1H5                        150,000   CS2(CS1- 158)  07/17/15 
 150,000         218,750   CS2(CS1- 124)  07/17/15   218,750   Restricted   
 Total Active Shares for Stock Class CS2   368,750                            
     Total Restricted Shares:   218,750                              Total
Outstanding shares in 71 certificates:   22,980,000         *Total Restricted
Shares in 39 certificates:   19,980,000         Total Non Restricted shares in
32 certificates:   3,000,000             Total selling shareholders:   41       
                             Grand Total :   22,980,000    

 

 20 

 

  

SCHEDULE II

Purchasers

 

Name  # of Shares  Cathay Kylin International Investment Holding Group Limited
(81.74%)   18,229,091  Thriving Future Limited (18.17%)   4,050,909        
Total   22,280,000 

 

 21 

 